— Judgment, Supreme Court, New York County (Burton B. Roberts, J.), rendered January 12,1977, convicting defendant upon his plea of guilty of manslaughter in the first degree and sentencing him to an indeterminate term of imprisonment of from 6 to 12 years, is unanimously affirmed. Application by appellant’s counsel to withdraw is granted. On June 20, 1978 we held the appeal and motion in abeyance and directed counsel for defendant to transmit to defendant instructions in Spanish advising defendant that he is afforded an opportunity, within 20 days after receipt of the letter transmitting the instructions, to serve on the District Attorney and file with this court such material as defendant may deem appropriate to enable this court to determine the merits of his appeal (63 AD2d 925). It appears that defendant was so advised by counsel. No material was received by the court or, so far as it appears, by the District Attorney. For reasons that are unclear the Judges were not informed that the matter was now ripe for decision and no final order has been entered. We now affirm and grant counsel’s motion to withdraw. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Murphy, P. J., Sullivan, Asch, Silverman and Alexander, JJ.